DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2020 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copies of Applicant’s IDS form 1449 is attached to the instant Office action. 

Status of Claim
This action is in reply in response to application filed on 18 of November 2020.
Claims 1-5 are currently pending and are rejected as described below.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Regarding Claim 1, the limitations:
Claim 1 limitation has the combination of non-structural terms (in bold) and functional language (un-bolded):
a collecting unit that collects information
a supplementing unit that supplements information
a estimating unit that estimates a risk of a crisis
a calculating unit that calculates a reliability level of a risk
 a presenting unit that presents the risk

Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The Specification describes:
[47-48] further, all or any part of the processing functions executed in the devices can be realized by a CPU and a program analyzed and executed in the CPU, or can be realized as hardware by a 

According to the Specification, the generic place holders could be by hardware, software, and/or any combination of hardware, software. The Specification does not specifically point out the structure. The generic place holders are not modified by significant structure, material, or acts of performing the claimed function. Therefore the limitations of Claim 1 listed above have invoked 112(f). 
If applicant does not intend to have- this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 has a number of limitations that invoke 35 U.S.C. 112(f). Claim 1 does NOT state that a collecting unit, a supplementing unit, an estimating unit, a calculating unit, and a presenting 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claims 2-3 and 5 are rejected for having the same deficiencies as those set forth with respect to the claims that they depend from, independent claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 5 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 recites a presentation program for causing a computer to function as the presentation apparatus according to claim 1.  In this case, it would be possible to infringe claim 5 by merely possessing a presentation program, without infringing the method steps recited in claim 1.  Accordingly, Claim 5 fails to further limit claim 1.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machines, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014). See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

	More specifically, claims 1 and 4 are directed to “Mathematical Concepts”, specifically “mathematical calculations” such as estimating the risk for a crisis and calculating a reliability level of risk as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claims recite an abstract idea. 
Dependent claims 2-3 and 5 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1 and  4 recite additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular 
	In particular, claims 1 and 4 recite additional elements “a collecting unit”, “a supplementing unit”, “an estimating unit”, “a calculating unit”, and “a presenting unit”.   These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process. Further, the remaining additional elements directed to data/information collection/gathering and presenting (i.e. outputting) a result reflects insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea. 
	With respect to step 2B, claims 1 and 4 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements “a collecting unit”, “a supplementing unit”, “an estimating unit”, “a calculating unit”, and “a presenting unit”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶6, 50 “a presentation apparatus includes: a collecting unit that collects information that is information regarding crisis 
management and is associated with each of a plurality of information sources, from the plurality of information sources; a supplementing unit that supplements information not collected by the collecting unit, in the information; an estimating unit that estimates a risk of a crisis, based on the information collected by the collecting unit and the information supplemented by the supplementing unit; a calculating unit that calculates a reliability level of a risk estimated by the estimating unit, based on a level of supplementation by the supplementing unit; and a presenting unit that presents the risk estimated by the estimating unit, together with the reliability level calculated by the calculating unit.  The presentation apparatus 10 can also be implemented as a presentation server apparatus that, with a terminal apparatus used by a user set as a client, provides a service relating to the above-described information presentation to the client. For example, the presentation server apparatus is implemented as a server apparatus that provides a presentation service in which collected information is used as input and a risk estimation result and a reliability level are used as output”.  Further, additional elements for data/information collection/gathering and presenting (i.e. outputting) a result do not amount to significantly more than the abstract idea because the elements reflect insignificant extra solution activities to the judicial exception that are well-understood, routine, and conventional data retrieval and transmission functions in view of MPEP 2106.05(d)(II).
As a result, claims 1 and 4 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Claims 2-3 and 5 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.


 Claim Rejections - 35 USC § 101—Signals per Se
Claim 5, the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 5 recites “[a] presentation program…” The broadest reasonable interpretation of a claim drawn to a computer readable hardware storage device typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customer meaning of computer readable media, particularly when the specification is indicating this, as is the case here. Here, as seen on [49] of Applicant’s specification “the presentation apparatus 10 can be implemented by installing, on a desired computer, a presentation program executing the above-described information presentation as package software or online software.”  As such, the claim is rejected as covering a signal per se, which is not directed towards statutory subject matter. See MPEP 2111.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness


Claims 1-5 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20210035226 to Dybvik et al (hereinafter referred to as “Dybvik”) in view of JP 2015072612 to Koichi et al (hereinafter referred to as “Koichi”).


(A)	As per Claims 1 and 4:
	Dybvik expressly discloses:
	a collecting unit that collects information that is information regarding crisis management and is associated with each of a plurality of information sources, from the plurality of information sources; (Dybvik ¶27, 34 the multi-level exposure determination system 110 may gather and process information from external entities 104 such as catastrophic event model providers in order to provide, in response to receiving a request, real-time catastrophic risk exposure assessments to one or more users 102. The multi-level exposure determination system 
	a supplementing unit that supplements information not collected by the collecting unit, in the information; (Dybvik ¶28, 40 the request allows clients 102 to provide analysis parameters (supplementing information inputted via computing devices i.e. supplementing unit)  that affect the exposure accumulation calculations. In one example, one of the analysis parameters is an amount of granularity for the analysis, which controls the spacing of intermediate points as discussed further below. Coarse grained spacing result in faster runtimes while fine grained spacing analyze a larger number of intermediate points).
	an estimating unit that estimates a risk of a crisis, based on the information collected by the collecting unit and the information supplemented by the supplementing unit; (Dybvik ¶27 the users 102 may use the information to determine whether or not to write an insurance policy for a property at a particular location based on an accumulated risk exposure calculated by the multi-level exposure determination system 110 (i.e. the estimating unit)).
	a calculating unit…estimated by the estimating unit based on a level of supplementation by the supplementing unit; (Dybvik ¶46 the multi-level exposure determination system 110 may also include an exposure accumulation calculation engine 146 that calculates risk exposure accumulations for clusters associated with both insured locations and intermediate point locations. In some embodiments, the exposure accumulation calculation engine 146 accesses catastrophic event models 152 from data repository 116 for locations that fall within evaluated clusters. In some examples, the exposure accumulation calculation engine 146 calculates total exposure to a client 102 for all locations that fall within a respective exposure cluster.  In 
	a presenting unit that presents the risk estimated by the estimating unit, together with the reliability level calculated by the calculating unit; (Dybvik ¶72 front-end driver engine 136 (i.e. presenting unit) can output the cluster data for the non-overlapping clusters to an external device 158 of the user 102 submitting the exposure analysis request (934)).  
 	Although Dybvik teaches an automated system performs a multi-level risk exposure analysis for geographic locations, it doesn’t expressly disclose calculating a reliability level of a risk, however Koichi teaches:
	…that calculates a reliability level of a risk…; (Koichi Page 5 the value of the item “reliability” 256 of each record is calculated and registered from the reliability set based on the above evaluation method. At the time of calculation, a weight is assigned to each evaluation method, and calculation is performed by point calculation or average value calculation).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Dybvik’s multi-level exposure determination system that gathers and processes information from external entities in order to provide, in response to receiving a request, real-time catastrophic risk exposure assessments to one or more users and have the value of the item “reliability” 256 of each record calculated and registered of Koichi as both are analogous art which teach solutions to calculating risk exposure accumulations for clusters associated with both insured locations and intermediate point locations as taught in Dybvik ¶46 and further assign a weight to each evaluation method, and calculation is performed by point calculation or average value calculation as taught in Koichi Page 5. 
Dybvik [60] teaches a method.  

(B)	As per Claim 2:
	Although Dybvik teaches an automated system performs a multi-level risk exposure analysis for geographic locations, it doesn’t expressly disclose calculating a reliability level of a risk based on contribution rate of risk estimation with information collected by the collection unit, however Koichi teaches:
	wherein the calculating unit calculates the reliability level, based on a contribution rate of risk estimation by the estimating unit, the contribution rate being set for each piece of the information collected by the collecting unit; (Koichi Page 4 through the monitoring/ analysis processing of S221, S222, and S223, information having various reliability collected from the SNS and other information and other information can be merged to provide information that contributes to disaster response activities. For example, whether the damage estimation calculated in S221 may be an activity as planned or an activity other than the plan by comparing with a prior hazard map (damage assumption), etc. This helps to cope with disasters by making a support plan).  
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Dybvik’s multi-level exposure determination system that gathers and processes information from external entities in order to provide, in response to receiving a request, real-time catastrophic risk exposure assessments to one or more users and have through the monitoring/ analysis processing of S221, S222, and S223, information having various reliability collected from the SNS and other information and other information can be merged to provide information that contributes to disaster response activities of Koichi as both are analogous art which teach solutions 

(C)	As per Claim 3:
	Dybvik expressly discloses:
	wherein the supplementing unit supplements…of information not collected by the collecting unit…; (Dybvik ¶28, 40 the request allows clients 102 to provide analysis parameters (supplementing information inputted via computing devices i.e. supplementing unit)  that affect the exposure accumulation calculations. In one example, one of the analysis parameters is an amount of granularity for the analysis, which controls the spacing of intermediate points as discussed further below. Coarse grained spacing result in faster runtimes while fine grained spacing analyze a larger number of intermediate points).
	Although Dybvik teaches an automated system performs a multi-level risk exposure analysis for geographic locations, it doesn’t expressly disclose a range with a min. and a max. value to be used to calculate the reliability level based on said range, however Koichi teaches:
	…a largest value and a smallest value…and the calculating unit calculates the reliability level, based on a variation range between a risk estimated by the estimating unit based on the largest value and a risk estimated by the estimating unit based on the smallest value; (Koichi Page 6 the reliability calculated in S222 can be used to control the reliability of the entire information to be displayed, such as displaying only records with high reliability, and the same classification tag as the value of the body 257 of the record with low reliability can be used. 
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Dybvik’s multi-level exposure determination system that gathers and processes information from external entities in order to provide, in response to receiving a request, real-time catastrophic risk exposure assessments to one or more users and have the reliability calculated in S222 used to control the reliability of the entire information to be displayed, such as displaying only records with high reliability, and the same classification tag as the value of the body 257 of the record with low reliability used of  Koichi as both are analogous art which teach solutions to calculating risk exposure accumulations for clusters associated with both insured locations and intermediate point locations as taught in Dybvik ¶46 and further improve the reliability of information collected as taught in Koichi Page 6. 

(D)	As per Claim 5:
	Dybvik expressly discloses:
	a presentation program for causing a computer to function as the presentation apparatus according to claim 1; (Dybvik ¶82-84 the computer program instructions may also be loaded onto a computer or other programmable data processing apparatus to cause a series of 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kim, J., & Ashihara, K. (2020). National disaster management system: COVID-19 case in Korea. International journal of environmental research and public health, 17(18), 6691.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571)272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATHEUS RIBEIRO STIVALETTI/Examiner, Art Unit 3623                                                                                                                                                                                                        1/25/2022